

116 HRES 510 IH: Affirming United States support to the countries of Ukraine, Georgia, and Moldova in their effort to retain political sovereignty and territorial integrity.
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 510IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Wilson of South Carolina (for himself and Mr. Keating) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONAffirming United States support to the countries of Ukraine, Georgia, and Moldova in their effort
			 to retain political sovereignty and territorial integrity.
	
 Whereas the countries of Ukraine, Georgia, and Moldova are sovereign, voting member nations of the United Nations;
 Whereas the countries of Ukraine, Georgia, and Moldova all signed Association Agreements with the European Union in 2014;
 Whereas the European Parliament passed Resolution 2014/2717 recognizing Ukraine’s, Georgia’s, and Moldova’s European alignment and ability to become members of the European Union;
 Whereas the countries of Ukraine, Georgia, and Moldova joined the North Atlantic Treaty Organization’s (NATO) Partnership for Peace Program in 1994;
 Whereas the modern country of Ukraine was founded in 1991 and recognized by the United States the same year;
 Whereas Ukraine held free and fair parliamentary elections in 2014 and will hold new parliamentary elections on July 21, 2019;
 Whereas March 1, 2019, marked 5 years since the Government of the Russian Federation authorized the use of military forces in Ukraine leading to a forcible and illegal annexation of Crimea;
 Whereas Russia has actively engaged in and supported illegal activity since April 2014, including through the deployment of Russian armed forces and equipment, that has resulted in the deaths of more than 10,000 people and the internal displacement of 2,000,000 people according to the United Nations;
 Whereas the Budapest Memorandum on Security Assurances signed by Russia in December 1994 provided security assurances against the threats or use of force against the territorial integrity or political sovereignty of Ukraine in exchange for Ukraine’s voluntary and peaceful willingness to relinquish its nuclear weapons;
 Whereas Russia, despite its commitments to the Minsk agreements, continues to destabilize Ukraine through a variety of military and political maneuvers;
 Whereas continued Russian aggression against Ukraine in contravention of the Budapest Memorandum threatens current and future efforts to combat the proliferation of nuclear and other weapons of mass destruction;
 Whereas, since 2014, Russia has annexed and occupied the Ukrainian territory of Crimea in contravention of international law;
 Whereas Russia is holding nearly 100 Ukrainian political prisoners in Russian territory and the territory it currently occupies in Crimea in contravention of international law;
 Whereas the Russian Federal Security Service coast guard illegally fired upon and captured three Ukrainian Navy vessels, including 24 Ukrainian crew members, that were exercising Ukraine’s right to navigation through the Kerch Strait on the way to the port of Mariupol;
 Whereas the modern country of Georgia was founded in 1991 and recognized by the United States in 1992;
 Whereas Georgia held competitive, well-administered, and free parliamentary elections in 2016 and is expected to hold new parliamentary elections by 2020;
 Whereas the Georgian regions of Abkhazia and South Ossetia, one-fifth of Georgia’s sovereign territory, remain under Russian occupation since the aftermath of Russia’s August 2008 war with Georgia;
 Whereas the modern Republic of Moldova was founded in 1991 and recognized by the United States the same year;
 Whereas Moldova held competitive and generally well-administered parliamentary elections in 2014 and held new parliamentary elections on February 24, 2019;
 Whereas military forces and equipment from Russia have remained in the separatist region of Transnistria since Moldova declared independence in 1991;
 Whereas the European Court of Human Rights, the Organization for Security and Cooperation in Europe, the United Nations, the North Atlantic Treaty Organization, and the Government of Moldova have called upon Russia to remove its troops from Moldovan territory; and
 Whereas it is the longstanding policy of the United States not to recognize territorial changes that are the result of illegal uses of force: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the commitment of the United States to support the democratically elected Governments of Ukraine, Georgia, and Moldova and their people;
 (2)reaffirms the support of the United States for the integration of Ukraine, Georgia, and Moldova into the European Union;
 (3)condemns Russia’s continued contravention of its commitments under the Budapest Memorandum and the pursuant harm Russia continues to cause to the people of Ukraine, Georgia, and Moldova;
 (4)calls for all personnel and equipment belonging to Russian security or armed forces to immediately withdraw from the sovereign territory of Ukraine, Georgia, and Moldova;
 (5)calls on Russia to allow for and safeguard the unrestricted freedom of movement of the Organization for Security and Co-operation in Europe Special Monitoring Mission in eastern Ukraine;
 (6)calls on Russia to immediately return all 24 Ukrainian crew members and the three vessels captured during the Kerch attack;
 (7)calls for Russia to immediately cease its military support to illegal paramilitary units operating within the internationally recognized territories of Ukraine, Georgia, and Moldova;
 (8)calls for Russia to cease its destabilizing activities in Transnistria in Moldova, South Ossetia and Abkhazia in Georgia, and the Donetsk and Luhansk oblasts of Ukraine, as well as to terminate its forcible and illegal annexation of Crimea;
 (9)calls on the United States Government, United States allies in Europe, the United Nations, and international partners to continue to pressure Russia to uphold its international obligations;
 (10)commends the ongoing cooperation among the Governments of Ukraine, Georgia, and Moldova to confront ongoing Russian violations of their territorial integrity and combat efforts to destabilize or otherwise exert a malign influence over political activity in their countries;
 (11)supports enhanced cooperation among the United States and the countries of Ukraine, Georgia, and Moldova to assist in strengthening their capacity to resist the destabilizing activities of Russia, including in areas of defense and security;
 (12)continues to oppose Russian threats to the energy security of United States allies in Europe and encourages the Government of the United States to further support the diversification of energy supplies to Europe;
 (13)supports increased economic cooperation and bilateral trade between the United States and the countries of Ukraine, Georgia, and Moldova; and
 (14)calls on the Secretary of State to engage in a dialogue with the countries of Ukraine, Georgia, and Moldova on best practices to combat Russian meddling in the sovereign nations’ democratic processes.
			